DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: RCEX filed 11 Oct. 2022
	Claims 1-16 are pending in this case. Claims 1 and 11 are independent claims

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 Oct. 2022 has been entered.

Applicant’s Response

In Applicant’s Response dated 08 Sep. 2022, Applicant amended claims 1 and 11; argued against all rejections previously set forth in the Office Action dated 01 Oct. 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-16:
Claim 1 is directed to a mere abstract idea 
With regard to step 2A of the Alice/Mayo framework, the abstract idea consists
of: a content designated section setting step of setting a designated section of content by input keys of an input device; an authored content collection step of collecting content of an electronic work, located in the designated section, as authored content; an identification information generation step of generating identification information about the authored content; a correlation collection step of collecting a correlation between the authored content and other authored content; a relation attribute collection step of collecting a relation attribute for a characteristic of a change between the authored content and the other authored content; an RD generation step of generating an RD by converting the authored content, the identification information, the correlation, and the relation attribute into a dataset.

This process is ineligible under step 2A because the claim never really display an output. 
rather it appears to claim steps/functions to performed. 

With regard to step 2B of the Alice/Mayo framework, there doesn’t appear to be any
additional elements that amount to significantly more than a judicial exception. That is,
there doesn’t appear to any improvement to the technology since nothing is produce/displayed once all the steps are completed. The limitation “an RD generation step of generating an RD” is nothing
significantly more (see Apple v. Ameranth above). 


	In summary, Claim 11 recite a “system” comprising various “modules configured to” perform various functions.  The Specification (0022) expressly states, “Software and/or data may be permanently or temporarily embodied via a physical or virtual device, a storage medium, or a transmitted signal wave by a processing unit, or may be distributed over a networked computer system and stored or executed in a distributed manner.” Thus, the “system” is computer software per se.    
	Computer software is not a process, a machine, a manufacture or a composition of matter, as set forth in 35 U.S.C. 101.  Accordingly, the claims do not recite statutory subject matter.
	Claims 11-16 merely recite additional computer software components and/or functionality of the “system.”  Thus, none of Claims 11-16 recite statutory subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claims 1 and 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  




Response to Arguments
Applicant's arguments filed 04 Aug. 2022 have been fully considered but they are not persuasive, for the reason previous stated, the claim does not output/display the converted content to a display/client. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768